       Case 1:19-cv-10578-AJN-SDA Document 223 Filed 03/22/21 Page 1 of 2

The Honorable Stewart D. Aaron, U.S.D.J.
March 12nd 2021




                                                                                       ϯͬϮϮͬϮϬϮϭ

Date: 03/12/2021
VIA USDC ECF                                        DŽƚŝŽŶE/ǁŝƚŚŽƵƚƉƌĞũƵĚŝĐĞ͘WůĂŝŶƚŝĨĨΖƐ
                                                    ŵŽƚŝŽŶŝƐĚĞŶŝĞĚŽŶƚŚĞďĂƐŝƐƚŚĂƚWůĂŝŶƚŝĨĨ͕ŝŶ
                                                    ǀŝŽůĂƚŝŽŶŽĨƚŚĞŽƵƌƚΖƐ/ŶĚŝǀŝĚƵĂůWƌĂĐƚŝĐĞƐ͕
To,                                                 ĨĂŝůĞĚƚŽĐĞƌƚŝĨǇƚŚĂƚŚĞŚĂĚŵĞƚĂŶĚĐŽŶĨĞƌƌĞĚ
                                                    ǁŝƚŚĞĨĞŶĚĂŶƚƉƌŝŽƌƚŽĨŝůŝŶŐŚŝƐŵŽƚŝŽŶ͘
HON. Judge Stewart D. Aaron,                        DŽƌĞŽǀĞƌ͕ĂƐƐƚĂƚĞĚŽŶƚŚĞƌĞĐŽƌĚĚƵƌŝŶŐĂ
U.S. District Court, Southern District of New York, ƚĞůĞƉŚŽŶĞĐŽŶĨĞƌĞŶĐĞŚĞůĚŽŶ&ĞďƌƵĂƌǇϭϭ͕
500 Pearl Street,                                   ϮϬϮϭĂŶĚŝŶŵǇKƌĚĞƌŽĨƚŚĞƐĂŵĞĚĂƚĞ;&EŽ͘
New York, New York 10007                            ϮϬϴͿ͕ĚŝƐĐŽǀĞƌǇĚĞĂĚůŝŶĞƐŽƚŚĞƌƚŚĂŶƚŚŽƐĞƐĞƚ
                                                    ĨŽƌƚŚŝŶƚŚĂƚϮͬϭϭͬϮϭKƌĚĞƌĂƌĞĂĚũŽƵƌŶĞĚƐŝŶĞ
                                                    ĚŝĞ͘^KKZZ͘
Re: Shukla vs. Deloitte Consulting LLP
                                                    ĂƚĞĚ͗DĂƌĐŚϮϮ͕ϮϬϮϭ
      Index No.: 1:19-cv-10578-AJN-SDA

     Re: Letter Motion Requesting Court order on plaintiff’s Eighth request for production
of documents. Requesting court to order defendant to respond to and produce documents
marked in plaintiff’s Eighth request for production of documents by 04/05/21

Hon. Judge Stewart Aaron,

       I’m the pro-se plaintiff on the above-mentioned matter. I’m filing this letter motion to request
the court to order Defendant Deloitte Consulting LLP to respond to and produce documents identified
in plaintiff’s Eighth request for production of documents by 04/05/21.


   Previously, on February 11th 2021, during the discovery teleconference call between the parties,
the court ordered the plaintiff to produce seven new categories of documents requested and identified
by the defendant. The defendant cleverly turned a forum identified for raising discovery disputes, into
a forum for raising new discovery request. However, the plaintiff did not raise any new requests or
issues that were not already served and known to the defendant.


   On March 2nd 2021, the court further granted extension to the defendant to respond to the
outstanding requests over plaintiff’s objections by April 5th 2021.


                                              Page 1 of 2
       Case 1:19-cv-10578-AJN-SDA Document 223 Filed 03/22/21 Page 2 of 2

The Honorable Stewart D. Aaron, U.S.D.J.
March 12nd 2021

   On March 8th 2021, the plaintiff served his Eighth Request for production of documents to the
defendant. [Exhibit A]


   Because of the discrepancies between the old requests that were made by the plaintiff in year
2019, and the new requests recent made by the defendant just prior to the teleconference call in year
2021; the plaintiff requests the court to grant this letter motion request, and order the defendant
Deloitte Consulting LLP to produce documents identified on plaintiff’s Eighth Request for production
of documents by the April 5th 2021 deadline.


The court order will be mutually beneficial to both the parties for the following reasons:

   (a) The plaintiff was ordered to respond to defendant’s new requests for production by April 5th
       2021, however, the plaintiff was not given an opportunity to raise such new requests before
       or at the discovery dispute conference dated February 11th 2021,
   (b) The defendant raised seven new categories of discovery request for the February 11th 2021
       conference call, but plaintiff raised none,
   (c) Plaintiff’s Eighth request for production of documents can easily be consolidated into seven
       new categories of discovery requests, just like defendant’s February 11th 2021 conference call
       request, and
   (d) Based on the objections raised by the plaintiff on his letter to the Judge dated 03/02/21 and
       the following court order on the issue (doc# 217), both parties would be given an equal
       opportunity to respond to the outstanding discovery items on an equal footing based on the
       same set of issues - like the outstanding items on plaintiff’s Third Amended Complaint, and
       other and further important issues, by the April 5th 2021 deadline.


       Thank you for your time and assistance in this matter.
                                                                                            Sincerely,
                                                                                        Ashu Shukla
                                                                                              Plaintiff
                                                                                 Princeton, NJ 08540
                                                                             ashu.shukla@gmail.com

(cc) Defendant Attorneys via ECF & Mail

                                               Page 2 of 2
